Case 5:21-cv-00476-JVS-PVC Document 4 Filed 03/25/21 Page 1 of 4 Page ID #:32
Case 5:21-cv-00476-JVS-PVC Document 4 Filed 03/25/21 Page 2 of 4 Page ID #:33

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0475 JVS (PVC)                            Date: March 25, 2021
                EDCV 21-0476 JVS (PVC)
Title           Gabriel Lee Jennings v. Police Officer Travis Leach, et al.
                Gabriel Lee Jennings v. Moreno Valley Police, et al.

prosecution” to ensure that Plaintiff “will be convicted of a crime he never committed.”
(Id. at 16-17). The Complaint prays for $5 million in damages. (Id. at 23).

        On March 9, 2021, the Court issued an Order to Show Cause Why the Magistrate
Judge Should Not Recommend that This Action be Dismissed Pursuant to the Younger
Abstention Doctrine. (“21-0209 OSC,” Dkt. No. 7). The Court explained that Plaintiff’s
claims “may be subject to dismissal pursuant to the Younger abstention doctrine 1 because
Plaintiff’s criminal proceedings (1) are still pending in state court and (2) implicate
important state interests, (3) the state proceedings would appear to provide an adequate
opportunity for Plaintiff to litigate his federal constitutional claims, and (4) adjudication
of the instant claims in Plaintiff’s favor would have the practical effect of enjoining the
ongoing state judicial proceedings.” (Id. at 5). Plaintiff’s response to the 21-0209 OSC
is due by March 30, 2021. (Id.).

       On March 15, 2021, less than a week after the March 9, 2021 OSC issued in the
21-0209 Action, the Court received two complaints from Plaintiff, each accompanied by
a request to proceed in forma pauperis. See Gabriel Lee Jennings v. Police Officer
Travis Leach, et al., EDCV 21-0475 JVS (PVC) (the “21-0475 Action”), and Gabriel Lee
Jennings v. Moreno Valley Police, et al., EDCV 21-0476 JVS (PVC) (the “21-0476
Action”). The complaints in both of these actions are based on the same events alleged in
the 21-0209 Action and are brought against the same set or subset of Defendants. It is
unclear to the Court why Plaintiff submitted these seemingly duplicative complaints. It
does appear, however, that the 21-0475 and 21-0476 Actions were likely opened as new
matters in error. Accordingly, the Court requires clarification from Plaintiff.

      The Complaint and IFP application in the 21-0475 Action are both dated
November 29, 2020, even though they were not delivered to the Court until March 15,
2021. (21-0475 Complaint, Dkt. No. 1 at 8; 21-0475 IFP Appl., Dkt. No. 2 at 2). In the

1
    Younger v. Harris, 401 U.S. 37, 45-46 (1971).

CV-90 (03/15)                          Civil Minutes – General                      Page 2 of 4
Case 5:21-cv-00476-JVS-PVC Document 4 Filed 03/25/21 Page 3 of 4 Page ID #:34

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 21-0475 JVS (PVC)                            Date: March 25, 2021
                EDCV 21-0476 JVS (PVC)
Title           Gabriel Lee Jennings v. Police Officer Travis Leach, et al.
                Gabriel Lee Jennings v. Moreno Valley Police, et al.

21-0475 Action, Plaintiff sues only Moreno Valley Police Department Officers Travis
Leach and Kevin Mahoney. (21-0475 Complaint at 3). As he did in the 21-0209 Action,
Plaintiff alleges that Officer Leach placed a “false report” on him on December 14, 2018
for a crime he did not commit. (Id. at 5). Plaintiff also alleges, as he did in the earlier
action, that Officer Mahoney arrested him on March 9, 2019 on child abuse, parole
violation and domestic violence charges. (Id. at 5). Plaintiff seeks the same $5 million in
damages that he did in the 21-0209 action. (Id. at 8). As such, the 21-0475 Complaint
appears to be nothing more than an earlier version of the 21-0209 Complaint.

        The Complaint and IFP application in the 21-0476 Action are dated January 26,
2021, the exact same date as the Complaint in the 21-0209 Action. (21-0476 Complaint,
Dkt. No. 1 at 25; 21-0476 IFP Appl. at 2). The 21-0476 Complaint sues the exact same
Defendants -- to the person -- as the 21-0209 Complaint, (see 21-0476 Complaint at 4-6),
raises the same claims, (id. at 11-13) and seeks the same damages as the 21-0209
Complaint. (Id. at 25). Indeed, the 21-0476 Complaint appears simply to be a
resubmission of the 21-0209 Complaint with the pages more coherently ordered and the
bottoms of the pages properly scanned.

       Accordingly, the Court ORDERS Plaintiff to show cause, within fourteen days of
the date of this Order, why the Magistrate Judge should not recommend that the IFP
applications in the 21-0475 and 21-0476 Actions be denied because those actions are
duplicative of the claims and allegations in the 21-0209 Action. Plaintiff’s response must
identify any errors in the Court’s description of the Complaints in the 21-0475 and 21-
0476 Actions and explain why the Actions are materially different from the 21-0209
Action if he wishes to proceed in those Actions as separate matters.

       Plaintiff is cautioned that the failure to respond to this Order to Show Cause by the
Court’s deadline may result in a recommendation that the 21-0475 and 21-0476 Actions
be dismissed for failure to prosecute and obey court orders pursuant to Federal Rule of



CV-90 (03/15)                          Civil Minutes – General                     Page 3 of 4
Case 5:21-cv-00476-JVS-PVC Document 4 Filed 03/25/21 Page 4 of 4 Page ID #:35
